IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-93,399-01


                       EX PARTE JECORY ROBERT MAY, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. W366-82038-04-HC IN THE 366TH DISTRICT COURT
                           FROM COLLIN COUNTY


       Per curiam. HERVEY AND YEARY , JJ., dissented.

                                           OPINION

       Applicant was convicted of sexual assault of a child and sentenced to ten years’

imprisonment. He did not appeal his conviction. Applicant filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC. art. 11.07.

       In a single ground, Applicant contended that he is actually innocent. Applicant and the State

jointly signed agreed proposed findings of fact and conclusions of law. The trial court adopted these,

found the complainant’s recantations credible, concluded that Applicant established that he is

actually innocent, and recommended that the Court grant him a new trial. This Court remanded the

case, ordering the trial court to (1) conduct a live evidentiary hearing on the matter at which the
                                                                                                    2

complainant would be called to testify; and (2) to make specific supplemental findings. The trial

court conducted the ordered evidentiary hearing, made agreed supplemental agreed findings of fact

and conclusion of law, and again recommends that the Court grant Applicant relief on actual

innocence grounds.

       Relief is granted. Ex parte Elizondo, 947 S.W.2d 202 (Tex. Crim. App. 1996); Ex parte

Tuley, 109 S.W.3d 388 (Tex. Crim. App. 2002). The judgment in cause number 366-82038-04 in

the 366th District Court of Collin County is set aside, and Applicant is remanded to the custody of

the Sheriff of Collin County to answer the charges as set out in the indictment. The trial court shall

issue any necessary bench warrant within ten days from the date of this Court’s mandate.



Delivered: September 7, 2022
Do not publish